Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 was filed before the mailing date of the Non-final rejection on 7/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 2/11/2020 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SURFACE MOUNT SEMICONDUCTOR DEVICE WITH A PLURALITY OF LEAD FRAMES ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-18 are rejected under 35 U.S.C. 102b as being clearly anticipated by Tamura (US 2015/0221581).
With respect to Claims 1, Tamura teaches a semiconductor die 10 wherein the semiconductor die 10 comprises a first major surface having a first contact terminal 61 arranged thereon and an opposing second major surface having a second contact terminal 62 arranged thereon.  A first lead frame 21 having first and second opposing major surfaces, wherein the first major surface of the first lead frame 21 is fixedly attached to the first contact terminal 61 of the semiconductor die 10.  A second lead frame 31 having first and second opposing major surfaces, wherein the first major surface of the second lead frame 31 is fixedly attached to the second contact terminal 62 of the semiconductor die 10.  The first lead frame 21 comprises an integrally formed external contact portion extending from the first major surface thereof to a plane substantially co-planar with the second major surface of the second leadframe 31 (see paragraphs 39-Figs. 3A, 3B, and 4A-4C).
With respect to Claim 2, Tamura teaches a mould material 80 configured and arranged to encapsulate the semiconductor die (see Figs.  1B, 3A, and 4A-4C).


With respect to Claim 4, Tamura teaches wherein the second major surface of the first lead frame is substantially co-planar with the mould material at the first major surfaces of the semiconductor device (see Figs.  1B, 3A, and 4A-4C).
With respect to Claims 5, 17, and 18, Tamura teaches wherein the second major surface of the second lead frame is substantially co-planar with the mould material at the second major surface of the semiconductor device (see Figs.  1B, 3A, and 4A-4C).
With respect to Claim 6, Tamura teaches wherein the second major surface of the first lead frame is substantially co-planar with the mould material at the first major surfaces of the semiconductor device (see Figs.  1B, 3A, and 4A-4C).
With respect to Claim 7, Tamura teaches wherein the second major surface of the second lead frame is substantially co-planar with the mould material at the second major surface of the semiconductor device (see Figs.  1B, 3A, and 4A-4C).
With respect to Claim 8, Tamura teaches wherein the integrally formed external contact portion of the first lead frame extends along a length of a side wall from the first to the second major surfaces of the semiconductor device (see Figs.  1B, 3A, and 4A-4C).
With respect to Claim 9, Tamura teaches wherein the second lead frame comprises an integrally formed external contact portion which extends partially along a 
With respect to Claim 10, Tamura teaches wherein the integrally formed external contact portion of the first lead frame extends along a length of a side wall from the first to the second major surfaces of the semiconductor device; wherein the second lead frame comprises an integrally formed external contact portion that extends partially along a length of a side wall from the second major surface towards the first major surface of the semiconductor device; and wherein the integrally formed external contact portions are arranged as contact portions configured and arranged to be fixedly mounted to a carrier surface (see Figs.  1B, 3A, and 4A-4C).
With respect to Claim 11, Tamura teaches wherein the length of the external contact portion of the first lead frame is greater than the length of the external contact portion of the second lead frame (see Figs. 1B, 3A, and 4A-4C).
With respect to Claim 12, Tamura teaches wherein the first and second lead frames are substantially L -shaped in cross-section (see Figs. 1B, 3A, and 4A-4C).
With respect to Claim 13, Tamura teaches a first layer of conductive adhesive 61 arranged between the first contact terminal and the first major 
With respect to Claim 14, Tamura teaches wherein the first layer of conductive adhesive has a thickness of that is consistent over a contact area between the first contact terminal and the first major surface of the first lead frame, and the second layer of conductive adhesive has a thickness of that is consistent over a contact area between the second contact terminal and the first major surface of the second lead frame Figs. 1B, 3A, and 4A-4C).
With respect to Claim 15, Tamura teaches providing a semiconductor die, wherein the semiconductor die comprises a first major surface having a first contact terminal arranged thereon and an opposing second major having a second contact terminal arranged thereon.  Providing a first lead frame having first and second opposing major surfaces, wherein the first major surface of the first lead frame is fixedly attached to the first contact terminal of the semiconductor die; providing a second lead frame having first and second opposing major surfaces.  The first major surface of the second lead frame is fixedly attached to the second contact terminal of the semiconductor die.  The first lead frame comprises an integrally formed external contact portion extending from the first major surface thereof to a plane substantially co-planar with the second major surface of the second leadframe (see paragraphs 39-Figs. 3A, 3B, and 4A-4C).
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax
phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.











AC/July 3, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897